Title: From George Washington to William Grayson, 22 June 1785
From: Washington, George
To: Grayson, William

 

Dr Sir,
Mount Vernon, 22d June 1785.

Since my last to you I have been favored with your letters of the 5th—27th &  of May, & beg your acceptance of my thanks for their enclosures, & for the communications you were pleased to make me therein.
I am very glad to find you have pass’d an Ordinance of Congress respecting the sale of the Western Lands: I am too well acquainted with the local politic’s of individual States, not to have foreseen the difficulties you met with in this business; these things are to be regretted, but not to be altered until liberallity of sentiment is more universal. Fixing the Seat of Empire at any spot on the Delaware, is in my humble opinion, demonstrably wrong: to incur an expence for what may be call’d the permanent seat of Congress, at this time, is I conceive evidently impolitic; for without the gift of prophecy, I will venture to predict that under any circumstance of confederation, it will not remain so far to the Eastward long; & that until the public is in better circumstances, it ought not to be built at all. Time, too powerful for sophistry, will point out the place & disarm localities of their powers: In the meanwhile let the widow, the Orphan & the suffering Soldier, who are crying to you for their dues, receive that which can very well be rendered to them.
There is nothing new in this quarter of an interesting nature, to communicate, unless you should not have been informed that the Potomac navigation proceeds under favourable auspices: At the general meeting of the subscribers in May last, it appeared that upwards of 400 of the 500 shares had been engaged—Many more have been subscribed since—a Board of Directors have been chosen—proper characters & Labourers advertized for, to commence the work in the least difficult parts of the river, ’till a skillful Engineer can be engaged to undertake those which are more so; & it is expected the work will be begun by the 10th of next month. With great esteem & regard I am &c. &c.

G: Washington

